Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
31, 2003








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 31, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00803-CV
____________
 
IN RE EDWARD C. HARRISON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 21, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to have this court order his release from confinement because the trial
court has violated his right to a speedy trial. 
The petition fails to meet the requirements of Texas Rule of Appellate
Procedure 52.  Moreover, mandamus will
not issue when relator has an adequate remedy at
law.  See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed July 31, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.